In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00193-CR



       NORMAN O’NEAL COPELAND, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR16-289




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                 ORDER

         Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s

record contains the name of a person who was a minor at the time the offense was committed.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P.

9.10(b).1

         Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record in this case.

         IT IS SO ORDERED.

                                                      BY THE COURT

Date: March 14, 2018




1
 Although the clerk’s record appears to include redactions, these redactions are ineffective. The redacted information
can either been seen through the redaction, or the redacted information is easily discernable when that information is
cut and pasted in a new document.

                                                          2